ORDER

PER CURIAM.
. Amanda Cousins was convicted, after a bench trial, of two counts of the class C felony of forgery, under section 570.090.1(4), RSMo 2000, one count of the class C felony of possession of a forging instrumentality, under section 570.100, RSMo 2000, and one count of the class D felony of possession of ephedrine with intent to manufacture methamphetamine or its analogs, under section 195.246, RSMo 2000. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).